DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      WILSON MICHAEL CANNON,
                             Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D19-1208

                               [March 19, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; John S. Kastrenakes, Judge; L.T. Case No.
502015CF003480.

   Wilson Michael Cannon, Indiantown, pro se.

  Ashley Moody, Attorney General, Tallahassee, and Melynda L. Melear,
Senior Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CIKLIN and GERBER, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.